Citation Nr: 0005064	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-21 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative disc disease of the lumbar spine with history of 
disc protrusion, L5-S1 and radiculopathy, currently rated as 
20 percent disabling.

2.  Whether or not the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for bilateral fallen arches and pes planus.  

3.  Entitlement to service connection for left hand, wrist, 
and finger disabilities (other than radiculopathy).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1973 and from February 1979 to January 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision by the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which the RO denied the veteran's 
claim of entitlement to a disability rating over 10 percent 
for service-connected degenerative disc disease of the lumbar 
spine with history of disc protrusion, L5-S1 and 
radiculopathy; denied the veteran's claims of entitlement to 
service connection for right and left hand, wrist and finger 
numbness as secondary to his service-connected cervical spine 
disability and for Meniere's disease, and found that new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for fallen arches with a 
history of pes planus had not been submitted.

In a rating decision issued in November 1996, the RO granted 
the veteran's claim of entitlement to service connection for 
Meniere's disease (characterized as "Labyrinthitis"), 
increased the disability rating assigned for the veteran's 
degenerative disc disease of the lumbar spine with history of 
disc protrusion, L5-S1 and radiculopathy from 10 to 20 
percent disabling, and granted the veteran's claim of 
entitlement to service connection for right hand, wrist and 
finger numbness.  Accordingly, the issues of service 
connection for Meniere's disease and for right hand, wrist 
and finger numbness are no longer in appellate status.  
However, the 20 percent disability rating for the veteran's 
degenerative disc disease of the lumbar spine with history of 
disc protrusion, L5-S1 and radiculopathy does not represent a 
full grant of the benefit sought on appeal, so this issue is 
still in appellate status.  AB v. Brown, 6 Vet.App. 35 
(1993).

Service connection for fallen arches with a history of pes 
planus was denied by a December 1993 rating decision.  This 
was the last final decision regarding such issue.  See 
38 U.S.C.A. § 7105 (West 1991).  

The veteran's claim was initially before the Board in March 
1998, at which time it was remanded for additional 
development.

In its March 1998 remand, the Board referred the matters of 
whether the veteran was entitled to nonservice-connected 
disability pension benefits and/or a total disability rating 
based on unemployability for compensation purposes.  As these 
issues have yet to be developed, they are again referred to 
the RO for proper adjudication.  

In September 1997, the veteran was afforded a hearing before 
a member of the Board.  As the Board member who conducted 
such hearing is no longer at the Board, in keeping with 
applicable regulations, the Board wrote the veteran in 
November 1999 asking if he wanted another Board hearing.  The 
letter indicated that if the veteran did not reply within 30 
days of the letter, it would be assumed that the veteran did 
not want an additional hearing and proceed accordingly.  On 
January 10, 2000, it was noted that the veteran had not 
replied to the letter.  

As noted above, the veteran's claim of service connection for 
left hand, wrist, and finger numbness as secondary to his 
service-connected cervical spine disability (cervical 
spondylosis with spasm and right shoulder pain) is already in 
appellate status.  However, to the degree that the veteran is 
claiming he has radiculopathy in his left hand, wrist, and 
fingers from his cervical spine, such contention is in effect 
a claim for an increased rating for his cervical spine 
disability.  Accordingly, the claim of an increased rating 
for cervical spondylosis with spasm and right shoulder pain 
is referred to the RO for proper adjudication, and the claim 
of service connection for left hand, wrist, and finger 
numbness as secondary to the veteran's service-connected 
cervical spine disability (cervical spondylosis with spasm 
and right shoulder pain) is recharacterized as a claim for 
service connection for left hand, wrist, and finger 
disabilities (other than radiculopathy). 


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for fallen arches with pes planus in December 1993.  This 
decision is final.

2.  Even with painful motion and pain with flare-ups 
considered, the veteran's degenerative disc disease of the 
lumbar spine is moderate rather than severe; he has recurring 
attacks, but he has relief from such attacks which is more 
than just intermittent.  

3.  The veteran has moderate limitation of motion of the 
lumbar spine; however, even with painful motion and pain with 
flare-ups considered, his limitation of motion is not severe.  

4.  The veteran does not have severe lumbosacral strain, and 
his lumbosacral spine is not ankylosed.

5.  Evidence submitted subsequent to the December 1993 RO 
denial of service connection for fallen arches bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
bilateral fallen arches with pes planus.  

6.  The veteran's claim of service connection for bilateral 
fallen arches and pes planus is plausible.

7.  The veteran's claim of service connection for left hand, 
wrist, and finger disabilities (other than radiculopathy) is 
plausible.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with history of 
disc protrusion, L5-S1, and radiculopathy have not been met.  
38 U.S.C.A. § § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5293, 5289, 5292, 5295 
(1999).

2.  Evidence submitted since the December 1993 RO decision, 
which denied the veteran's claim of entitlement to service 
connection for fallen arches with pes planus is new and 
material and, therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999), Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

3.  The veteran has submitted evidence of a well-grounded 
claim of service connection for bilateral fallen arches and 
pes planus.  38 U.S.C.A. § 1110, 5107 (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998).

4.  The veteran has submitted evidence of a well-grounded 
claim of service connection for left hand, wrist, and finger 
disabilities (other than radiculopathy).  38 U.S.C.A. § 1110, 
5107 (West 1991); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran completed a Social Security disability report in 
1993.  He described his disabling condition as bad discs in 
his low back and neck.  

The veteran underwent a VA general medical examination in May 
1993.  It was noted that x-rays showed that there was disc 
narrowing at L5, S1 of the lumbosacral spine.  

The veteran underwent a VA medical examination for his joints 
in May 1993.  It was noted that x-rays showed that there was 
no evidence of bony abnormalities. 

Private treatment records show that the veteran was seen from 
June 1994 to September 1994 for chronic back pain.  

In a March 1995 statement, the veteran asserted that he had 
severe back pain to the point that he had difficulty sleeping 
at night, and could not even sit normally.  He stated that he 
needed to shift his weight and extend his leg.  He described 
pain that radiated down his legs, and indicated that 
frequently his feet went numb, creating a further danger that 
he might fall.  

By decision dated in June 1995, the Social Security 
Administration determined that the veteran had been disabled 
due to chronic low back pain since February 1993.  An 
examination report from Dr. A. A. dated in October 1993 
showed that the veteran complained of back pain on a daily 
basis.  Examination showed that there was tenderness to the 
lower back, but no paravertebral muscle spasm.  There was 
pain on straight leg raising, but he was not in obvious pain 
on getting on and off the examination table.  There was 
decreased sensation to pin prick and light touch to the left 
arm and leg.  Relevant impressions were chronic low back pain 
and lumbar disc disease.  Under assessment, the examiner 
wrote that the veteran was permanently and totally disabled 
as result of his medical problems.  

In the veteran's October 1995 notice of disagreement, he 
stated that he was in pain, and could not sit in one position 
for too long.  He asserted that the VA Medical Center never 
did an MRI.  

Copies of VA Medical Center treatment records were submitted 
from 1995 to 1996.  They do not show treatment for the low 
back.  

In the veteran's May 1996 substantive appeal, he stated that 
he could not sit very long, and when he did sit, he was 
constantly shifting his position because of the pain.  He 
stated that he could not afford to run to the doctor every 
day for his pain, so that the medical evidence did not show 
moderate recurrent attacks, but that the attacks were still 
taking place.  

The veteran underwent a VA examination for his spine in May 
1996.  Examination showed no postural abnormalities or fixed 
deformities.  There was spasm of the paralumbar muscles on 
the left.  There was no tenderness.  Heel-toe walking was 
normal.  He had a normal gait with normal weight bearing, 
propulsion, and balance.  There was painless range of motion 
of the lumbar spine.  Forward flexion was 65 degrees; 
backward extension was 35 degrees; left lateral flexion was 
15 degrees; right lateral flexion was 20 degrees; and 
rotation bilaterally was 20 degrees.  Deep tendon reflexes 
were normal.  There was diminished sensation to pinprick in 
L4-5 and S1 on the left.  X-ray of the lumbar spine showed 
slight intervertebral narrowing of the intervertebral disc L5 
and S1.  The examiner's diagnosis was narrowing of the 
intervertebral L5-S1 with radiculopathy from L4-5 and S1 on 
the left.  

The veteran was afforded a hearing before a member of the 
Board in September 1997, a transcript of which has been 
associated with the claims folder.  The veteran stated that 
he was getting Social Security because of his back and neck.  
He stated that he stopped going to the VA a year prior.  He 
stated that he was seeking treatment from a private 
neurologist in Winchester.  He testified that he had not been 
working since he left service, because of physical and mental 
conditions.  He described pain in his low back radiating down 
his left leg.  He testified that he could hardly get out of a 
car because of his pain in his low back.  He stated that he 
had pain when he got up in the morning.  He stated that he 
had to lie down often.  

Copies of treatment records were submitted from the E. A. 
Haws Health Center from 1997.  They do not show treatment for 
the low back.  

Dr. P. B. submitted copies of treatment records from 1995 to 
1997.  They do not show treatment for the low back. 

Copies of treatment records were submitted from Winchester 
Neurological from 1995 to 1997.  They do not show treatment 
for the low back.  

Copies of treatment records were submitted from Winchester 
Orthopedic from 1997 to 1998.  They do not show treatment for 
the low back.  

The veteran underwent a VA neurological examination in July 
1998.  The veteran complained of a numbness and tingling 
sensation originating in the left hip and radiating into the 
posterior aspect of the left thigh to the left leg.  It was 
noted that at times he could poke himself in the dorsal 
aspect of the left foot without any sensation.  Deep tendon 
reflexes were biceps 1, triceps trace, brachioradialis trace 
and symmetric, knee jerks 1+, and ankles jerks were trace.  
The sensory exam was symmetric to light touch and pinprick.  
Vibratory sense was symmetric to both ankles and knuckles of 
the thumbs bilaterally.  Under diagnosis, the examiner wrote 
left lower lumbar radiculopathy which was mostly likely 
stable, with no objective findings on examination to suggest 
flare-up or acute recurrence of radiculopathy.  

The veteran underwent a VA examination for his spine in 
January 1999.  The examiner stated that the C file was not 
available.  The veteran stated that he continued to have 
constant back pain, sometimes extending toward the left leg.  
He denied weakness in his back, but described stiffness in 
the morning and difficulty standing up after getting out of 
bed.  He indicated that he had to move gradually until 
stiffness and spasm subsided.  He stated that because of 
because of pain he had lack of endurance.  He stated that 
once every two months, sometimes after long driving, he had 
flare-ups that made him lay down, and that usually after 15-
20 minutes, the pain subsided.  He indicated that he had been 
unemployed since February 1992.  He described daily 
activities of staying around the house and watching TV.  He 
indicated that he did not have difficulty taking care of 
himself, and was able to walk half a mile, and climb two 
flights of stairs.  He stated that he did not use back 
braces, and did not take any medication for his back pain, 
and did not have history of previous surgery.  

Examination of the veteran showed that he did not appear to 
be in any acute distress.  He was able to walk with tip toe 
and heel without difficulty.  His posture and gait were 
normal.  Sensories in the right leg were 4 over 5, with no 
evidence of radiculopathy noted.  Sensories in the left leg 
were also 4 over 5, but there was obvious radiculopathy and 
absence of sensory along the L5/S1 dermatomes.  The knee 
jerks on the right side were 3+ and on the left side were 1+.  
Ankle jerks were 3+ on both the right and left sides on a 
scale of 0 to 4.  Muscle strength against gravity and force 
were bilaterally equal and good.  Range of motion of the 
lumbar spine revealed painless forward flexion of 60 degrees, 
with pain from 60 to 70 degrees; painless backward extension 
of 20 degrees, with pain from 20 to 30 degrees; painless 
lateral rotation on the left of 15 degrees, with pain from 15 
to 20 degrees; painless lateral rotation on the right of 20 
degrees, with pain from 20 to 25 degrees; and painless 
rotation at 30 degrees, both right and left.  

The veteran was asked to do several minutes of forward 
flexion and backward extension which he did with some 
difficulty.  After exercise, he had painless forward flexion 
of 50 degrees with pain from 50 to 60 degrees, and painless 
extension of 10 degrees, with pain 10 to 15 degrees.  X-rays 
of the lumbosacral spine reported a normal lumbosacral spine.  
Diagnosis was chronic lumbosacral strain with left 
radiculopathy along L5/S1 and limitation of range of motion.  


Analysis

Entitlement to an increased rating from 20 percent for 
service-connected degenerative disc disease of the lumbar 
spine with history of disc protrusion, L5-S1 and 
radiculopathy.

The veteran's claim for increased compensation is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

Lumbosacral strain with muscle spasm on extreme forward 
bending or loss of lateral spine motion is assigned a 20 
percent disability rating.  Severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion is 
assigned a 40 percent disability rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  

Favorable ankylosis is assigned a 40 percent disability 
rating.  Unfavorable ankylosis is assigned a 50 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(1999).  

Slight limitation of motion of the lumbar spine is assigned a 
10 percent disability rating; moderate limitation of motion 
of the lumbar spine is assigned a 20 percent disability 
rating; and severe limitation of motion of the lumbar spine 
is assigned a 40 percent disability rating. 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (1999).  

When intervertebral disc syndrome is moderate with recurring 
attacks, a 20 percent disability rating is assigned.  When 
intervertebral disc syndrome is severe with recurring 
attacks, with only intermittent relief, a 40 percent 
disability rating is assigned.  When intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief is assigned a 60 
percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).  

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.

Based on these decisions, in a December 1997 opinion, the 
General Counsel of the VA concluded that Diagnostic Code 5293 
for intervertebral disc syndrome involves loss of range of 
motion, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
Diagnostic Code if the veteran has received less than the 
maximum evaluation under that Code. VAOPGCPREC 36-97, 
(December 12, 1997).  

The veteran's disability has been evaluated by the RO under 
Diagnostic Code 5293 as 20 percent disabling, or moderate, 
meaning that the evidence shows recurring attacks of 
intervertebral disc syndrome.  In order to get an increased 
rating to 40 percent, the evidence must show that the 
veteran's intervertebral disc syndrome is severe, meaning 
that there are recurring attacks, with relief which is 
intermittent.  As will be described below, the evidence does 
not show such findings.

There is no question that the veteran has degenerative disc 
disease of the lumbar spine at L5-S1 resulting in 
neurological symptoms.  At his May 1996 VA examination, the 
veteran had spasm of the paralumbar muscles on the left, and 
diminished sensation to pinprick at L4-5 and S1 on the left.  
Also, at the veteran's January 1999 VA examination, the 
examiner noted that the veteran had obvious radiculopathy and 
absence of sensory along the L5/S1 dermatomes.  It is also 
noted that the veteran has consistently described pain that 
radiates down his left leg.  The question that must be 
resolved is whether such intervertebral disc syndrome with 
the neurological symptoms described above is best described 
as moderate, resulting in a 20 percent rating, or severe, 
resulting in a 40 percent rating.

For the veteran's degenerative disc disease to be described 
as severe, the evidence would have to show that the veteran 
had recurring attacks of intervertebral disc syndrome, but 
that the attacks were of such frequency that there was only 
intermittent relief.  At the veteran's July 1998 VA 
examination, the examiner described the veteran's left lower 
lumbar radiculopathy as being most likely stable, with no 
objective findings to suggest flare-ups or acute recurrence 
of radiculopathy.  Also, while the veteran has described 
consistent pain radiating into his left leg, at his January 
1999 VA examination, he specified that he had flare-ups that 
made him lay down only once every two months, and that after 
15-20 minutes, the pain subsided.  

Thus, notwithstanding the evidence which shows that the 
veteran has neurological symptoms including radiculopathy 
from his degenerative disc disease, the evidence does not 
show that the veteran's intervertebral disc syndrome is 
severe.  An examiner described the veteran's radiculopathy as 
most likely stable, and the veteran himsef stated that the 
flare-ups that made him lay down occurred only once every two 
months.  In summary, the evidence shows that the veteran has 
recurring attacks of intervertebral disc syndrome, but his 
relief from such attacks is more than just intermittent.  
Accordingly, the evidence does not show that the veteran's 
intervetebral disc syndrome is severe.  

Even when the regulations in 38 C.F.R. § § 4.40 and 4.45 
pertaining to functional loss of the joints due to pain, 
weakened movement, excess fatigability, or incoordination, 
even during flare-ups, are considered pursuant to the General 
Counsel opinion at VAOPGCPREC 36-97 (December 12, 1997), the 
veteran's disability is not such that it is the equivalent of 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  Thus, the veteran is not entitled 
to an increased rating when his low back disability is 
considered pursuant to Diagnostic Code 5293.  

The veteran is not entitled to an increased rating when his 
disability is considered under Diagnostic Code 5292 for 
limitation of motion.  Under Diagnostic Code 5292, a 20 
percent rating is assigned for moderate limitation of motion.  
In order to get an increased rating to 40 percent, the 
evidence would have to show that the veteran has severe 
limitation of motion.  

At the veteran's May 1996 VA examination, range of motion 
testing of the lumbar spine showed forward flexion of 65 
degrees; backward extension of 35 degrees; left lateral 
flexion of 15 degrees; right lateral flexion of 20 degrees; 
and rotation bilaterally of 20 degrees.  All of such motion 
was painless.  At the veteran's January 1999 VA examination, 
range of motion of the lumbar spine had decreased somewhat 
for forward flexion and backward extension, but had stayed 
the same for lateral rotation bilaterally, and had improved 
for bilateral rotation.  Forward flexion was 60 degrees; 
backward extension was 20 degrees; and rotation bilaterally 
was 30 degrees.  All of such motion was painless.  It was 
also noted that after exercise of the back, the veteran had 
decreased forward flexion to 50 degrees and extension to 10 
degrees. 

The veteran obviously has some limitation of motion of the 
low back.  It is also conceded that during the flare-ups the 
veteran has described he has once every 2 months that make 
him lie down, he would have diminished range of motion.  
However, based on the evidence from the May 1996 and January 
1999 VA examinations, his limitation of motion can not be 
classified as severe.  In particular, he was always able to 
flex his low back at least 50 degrees without pain, even 
after exercising.  While the veteran's extension at 10 
degrees after exercising is not as good as his flexion, his 
lateral flexion (or lateral rotation) has been consistent and 
adequate, and his rotation of 30 degrees was close to normal. 

In summary, even when 38 C.F.R. §§ 4.40 and 4.45 are 
considered (the regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination) and even when functional 
loss during flare-ups is considered, the preponderance of the 
evidence does not show that the veteran's limitation of 
motion is more than moderate.  

Under Diagnostic Code 5295 for lumbosacral strain, in order 
to receive a 40 percent rating, the evidence has to show that 
the veteran has severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space.  A 40 percent 
rating can also be assigned if there is some of the above 
with abnormal mobility on forced motion. 

The evidence does not show severe symptomatology enough to 
warrant a 40 percent rating.  The evidence does not show that 
the veteran has listing of the whole spine to the opposite 
side (at his January 1999 VA examination, he had normal 
posture, and at his May 1996 VA examination, he had normal 
gait with normal weight bearing, propulsion, and balance).  
The evidence does not show that the veteran has positive 
Goldthwaite's sign.  Also, the evidence does not show that 
the veteran has marked limitation of forward bending in 
standing position (at his January 1999 VA examination he 
could flex to 60 degrees, and to 50 degrees after exercise, 
and at his May 1996 VA examination, he could flex to 65 
degrees).

In the alternative, while the evidence shows that the veteran 
has met at least one of the criterion necessary to 
demonstrate severe lumbosacral strain (the May 1996 VA 
examination reported that the veteran had narrowing of the 
intervertebral disc at L5, S1, and the May 1996 and January 
1999 VA examinations showed that he had loss of lateral 
motion), the evidence does not show that the veteran has 
abnormal mobility on forced motion.  At his January 1999 VA 
examination, the veteran's muscle strength against gravity 
and force were bilaterally equal and good.  Accordingly, the 
objective evidence does not more nearly approximate the 
criteria for an increased rating to 40 percent under 
Diagnostic Code 5295.

As the veteran's spine is not ankylosed, he is not entitled 
to an increased rating to 40 percent under Diagnostic Code 
5289.  

Accordingly, under the criteria of Diagnostic Codes 5293, 
5292, 5295, and 5289 and the provisions of 38 C.F.R. § 4.7, a 
rating higher than 20 percent is not warranted.

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the extent of 
the veteran's degenerative disc disease of the lumbar spine 
with history of disc protrusion, L5-S1, and radiculopathy.  
The Board did not base its decision solely on a single VA 
examination as one of the major factors for consideration in 
this case.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the preponderance of the evidence is 
against the veteran's claim.  Thus, his claim for an 
increased rating from 20 percent disabling for degenerative 
disc disease of the lumbar spine with history of disc 
protrusion, L5-S1, and radiculopathy must be denied. 


Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for 
bilateral fallen arches and pes planus.

As noted above, in December 1993, the RO denied the veteran 
entitlement to service connection for fallen arches with pes 
planus.  Under applicable law and VA regulations, that 
decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(1998).  

Under 38 C.F.R. § 3.156 (a) (1998), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim for entitlement to service 
connection for bilateral fallen arches and pes planus.  The 
veteran was denied entitlement to service connection for 
fallen arches with pes planus in December 1993, because it 
was noted that no chronic foot condition was noted at his 
recent examination, and that pes planus was a developmental 
abnormality, and there was no showing of trauma or other 
disability or treatment during service.  Since that time, the 
veteran has submitted private treatment records from Dr. P. 
B. from 1995 to 1997.  Dr. P. B. noted that the veteran had 
pes planus and opined that the veteran's time in service 
exacerbated his condition.  

These private treatment records are new in that they are not 
merely cumulative of other evidence of record.  There had not 
been an etiological opinion regarding whether the veteran's 
time in service had exacerbated his foot condition.  

The records are also material to the veteran's claim in that 
they address the reason for the RO's denial of the veteran's 
claim.  The veteran's claim was denied in December 1993 
because there was an absence of trauma in service; however, 
the new evidence addresses the absence of trauma in service.  
Dr. P. B. specifically opined that the long period of time 
that the veteran spent on his feet in service exacerbated his 
condition.  Therefore, the private treatment records that the 
veteran has submitted from Dr. P. B. either by themselves or 
in connection with the evidence already assembled, are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened, and the veteran's claim must be considered in light 
of all the evidence, both old and new.  


Whether the veteran's claims of entitlement to service 
connection for bilateral fallen arches and pes planus, and 
for left hand, wrist, and finger disabilities (other than 
radiculopathy) are well-grounded.  

When a claim is reopened, under Elkins and Winters, it must 
be determined whether the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran's statements as to the flatness of his feet and 
accompanying pain since service is competent evidence for 
well-groundedness purposes regarding a claim for service 
connection for pes planus. Falzone v. Brown, 8 Vet. App. 398, 
405-406 (1995)

The service medical records show that in February 1972, the 
veteran  reported that he either currently had foot trouble 
or had had foot trouble at one time.  In January 1988, a 
medical examiner noted that the veteran had foot pain with 
prolonged standing.  Post-service medical records show that 
Dr. P. B. diagnosed the veteran with pes planus in August 
1995, and that in December 1997, he opined that the veteran's 
long periods of time spent in service exacerbated his 
condition. 

In light of these facts, and the fact that the veteran has 
described pain from his pes planus since leaving service, the 
veteran's claim of entitlement to service connection for 
bilateral fallen arches and pes planus is plausible and, 
therefore, well-grounded.  See 38 U.S.C.A. § 5107 (West 
1991); Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995)

Regarding the veteran's claim for service connection for left 
hand, wrist, and finger disabilities (other than 
radiculopathy), the service medical records show that the 
veteran was seen in March 1990 for left hand paresthesia.  At 
a VA examination in May 1993 ( a little over 3 months after 
service), the veteran complained of arthralgia involving the 
left wrist, and was diagnosed with DeQuervain's disease on 
the left.  He reported at the May 1993 examination that he 
had begun to notice paresthesia in the ulnar border of his 
hand during service.  

In light of the facts discussed above, the veteran's claim of 
entitlement to service connection for left hand, wrist, and 
finger disabilities (other than radiculopathy) is plausible 
and, therefore, well-grounded.  See 38 U.S.C.A. § 5107 (West 
1991); Savage, 10 Vet. App.  at 497..  


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with history of 
disc protrusion, L5-S1, and radiculopathy is denied.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for bilateral 
fallen arches and pes planus, the claim is reopened and found 
to be well grounded.

As the claim of service connection for service connection for 
left hand, wrist, and finger disabilities (other than 
radiculopathy) is well grounded, the appeal to this extent is 
allowed subject to further action as discussed here in below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In light of the fact that the veteran's claims of service 
connection for bilateral fallen arches with pes planus, and 
left hand, wrist, and finger disabilities (other than 
radiculopathy) are well-grounded, the duty to assist is 
triggered.  38 U.S.C.A. § 5107 (b) (West 1991).  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

Regarding the veteran's claim for service connection for 
bilateral fallen arches and pes planus, Dr. P. B.'s 
discussion in August 1995 and December 1997 regarding the 
veteran's pes planus raises the possibility that the 
veteran's pes planus was aggravated in service.  Accordingly, 
the veteran's claim must be remanded in order to afford the 
veteran an examination.  The examiner should specifically 
determine the nature of all disorders of the veteran's feet 
and the relationship of those disorders to service.  The 
examiner must answer all requested questions to the extent 
feasible.

Regarding the veteran's claim for service connection for left 
hand, wrist, and finger disabilities (other than 
radiculopathy), in light of the finding of paresthesia in the 
left hand in service, and the diagnosis of DeQuervain's 
disease shortly after service, the veteran's claim should be 
remanded for an examination.  The examiner should 
specifically determine the nature and etiology of all 
disorders of the veteran's left hand, wrist, and fingers.  
The examiner should specifically comment on the paresthesia 
that the veteran experienced in service, as well as the 
DeQuervain's disease that the veteran was diagnosed with 
shortly after service. 

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's feet and 
left hand, wrist, and fingers, that have 
not already been associated with the 
claims folder.

3.  The veteran should be scheduled for a 
VA examination for his feet as well as 
for his left hand, wrist, and fingers.  
The claims folder, to include all 
evidence added to the record in 
accordance with the paragraphs above, and 
a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran should 
be examined to determine the nature and 
etiology of all bilateral foot disorders 
that might be present.  The examination 
report should include responses to the 
following medical questions:

a.  State as precisely as possible 
diagnoses of all disorders involving 
the veteran's feet, both right and 
left.  

b.  What was the time of onset of 
all foot disorders diagnosed in 
question (a)?

c.  Please identify all diagnosed 
foot disorders identified in 
question (a) that are of 
developmental or congenital origin.  

d.  For all foot disorders that 
began before September 1967, respond 
to each of the following questions: 
(1) did the veteran suffer 
manifestations of any foot disorders 
during his time in service (from 
September 1967 to September 1973, or 
from February 1979 to January 
1993)?; (2) if there were 
manifestations of a foot disorder 
during service (from September 1967 
to September 1973, or from February 
1979 to January 1993), did such 
manifestations constitute an 
increase in the severity of the foot 
disorder?; and (3) if such 
manifestations of a foot disorder 
during service (from September 1967 
to September 1973, or from February 
1979 to January 1993), constituted 
an increase in the severity of the 
foot disorder, was the increase 
beyond the natural progress of the 
disorder?

The veteran should also be examined to 
determine the nature and etiology of all 
left hand, wrist, and finger disorders 
that might be present.  The examination 
report should include responses to the 
following medical questions:

a.  Describe all current disorders 
that the veteran has involving the 
left hand, wrist, and fingers 
(please list the diagnoses).  The 
examiner should specifically comment 
on whether the veteran has 
DeQuervain's disease.  

b.  Does the veteran have 
radiculopathy extending into his 
left hand, wrist, and fingers, from 
his service-connected cervical spine 
disability, separate and distinct 
from any disorders diagnosed in 
question (a)?

c.  Are any of the identified 
disorders in question (a) related to 
the veteran's paresthesia in his 
left hand he experienced in March 
1990?

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should readjudicate the 
appellant's claims of entitlement to 
service connection for bilateral fallen 
arches and pes planus, as well as for 
left hand, wrist, and finger disabilities 
(other than radiculopathy).  In the event 
that the claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



